DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 5, 10-14, 17 and 18 are canceled.
Claims 1-2, 4, 6-9, 15-16 and 19-20 are presented for examination.

Examiner’s Amendment
  	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment  corrects minor typographical errors.  
Claims are amended as follows:

4. (Original) The method according to claim [3] 1, further comprising: determining, by the access device based on a target tunnel identifier and a correspondence between a tunnel identifier and a device identifier of a control plane network element, a device 2Docket No. 5848-00001-US Client Reference No. 85276175US05 identifier that is of a control plane network element and that corresponds to the target tunnel identifier, wherein the target tunnel identifier is a tunnel 

4. (Original) The method according to claim [3] 1, further comprising: determining, by the access device based on a target tunnel identifier and a correspondence between a tunnel identifier and a device identifier of a control plane network element, a device 2Docket No. 5848-00001-US Client Reference No. 85276175US05 identifier that is of a control plane network element and that corresponds to the target tunnel identifier, wherein the target tunnel identifier is a tunnel identifier of a tunnel used by the access device to receive the downlink data, and wherein the paging identifier further comprises the device identifier that is of the control plane network element and that corresponds to the target tunnel identifier.

19. (Original) The apparatus according to claim [17] 15, wherein the processor is configured to: determine, based on a target tunnel identifier and a correspondence between a tunnel identifier and a data network DN name, a DN name corresponding to the target tunnel identifier, wherein the target tunnel identifier is a tunnel identifier of a tunnel used by the apparatus to receive the 4Docket No. 5848-00001-US Client Reference No. 85276175US05 downlink data; and determine the second identifier of the terminal based on the first identifier and the DN name corresponding to the target tunnel identifier.






Allowable Subject Matter

Claims 1-2, 4, 6-9, 15-16 and 19-20  are allowed over the prior art made of record,  and hereby renumbered 1-11.  The record is clear as to the reasons for allowance.  Accordingly, no additional statement is necessary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571-272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen (Kevin) PAN can be reached on (571) 272-7855.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov